Citation Nr: 0917079	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-15 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for chronic pathology of 
internal organs.  

3. Entitlement to service connection for a blood disease due 
to exposure to toxic chemicals.  

4. Entitlement to service connection for hepatitis C.  

5. Entitlement to service connection for a heart disability.  

6. Entitlement to service connection for human 
immunodeficiency virus (HIV).  

REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1980 to June 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2005 and in November 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.


FINDINGS OF FACT

1. In a rating decision in September 1994, the RO denied the 
claims of service connection for a psychiatric disorder and 
for chronic pathology of internal organs; after the Veteran 
was notified of the adverse determination and of his 
procedural and appellate rights in October 1994, he did not 
perfect his appeal of the rating decision and the rating 
decision became final by operation of law based on the 
evidence then of record.

2. The additional evidence presented since the rating 
decision in September 1994 by the RO, denying service 
connection for a psychiatric disorder, is cumulative of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.  



3. The additional evidence presented since the rating 
decision in September 1994 by the RO, denying service 
connection for chronic pathology of internal organs, is 
cumulative of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection.  

4. There is no competent medical evidence to show that the 
Veteran currently has a blood disease due to exposure to 
toxic chemicals.  

5. Hepatitis C was not affirmatively shown to have had onset 
during service; and there is no competent medical evidence 
that hepatitis C, first diagnosed after service, is related 
to a disease, an injury, or an event of service origin. 

6. There is no competent medical evidence to show that the 
Veteran currently has a heart disability.

7. There is no competent medical evidence to show that the 
Veteran currently has HIV.  


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

2. New and material evidence has not been presented to reopen 
the claim of service connection for chronic pathology of 
internal organs.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).

3. A blood disease due to exposure to toxic chemicals was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

4. Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).  

5. A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

6. HIV was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004, in March 2006, in May 2006, 
and in December 2006.  The Veteran was notified that new and 
material was needed to reopen the claims of service 
connection for a psychiatric disorder and chronic pathology 
of internal organs, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied.  He was notified of the type of 
evidence to substantiate the underlying claims for service 
connection for a psychiatric disorder and chronic pathology 
of internal organs.  

The Veteran was also notified of the type of evidence to 
substantiate the claims for service connection for a blood 
disease due to exposure to toxic chemicals, hepatitis C, a 
heart disorder, and HIV, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  



The RO included a questionnaire for risk factors for 
hepatitis and specifically requested the Veteran to furnish 
any specific details involving his exposure to any risk 
factor for hepatitis C infections that applied to him.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection,); and of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (the elements of a new and material evidence claim).

To the extent that the VCAA notice about the provisions for 
the effective date of a claims and for the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims of 
service connection were readjudicated as evidenced by the 
supplemental statement of the case, regarding blood disease, 
dated in March 2007, and the statement of the case, regarding 
the remaining claims, dated in August 2007.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured 
by VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  



The RO obtained service treatment records and VA records.  He 
has not identified any other pertinent evidence, such as 
private records, for the RO to obtain on his behalf.  In that 
regard, it is noted that in May 2006 the Veteran has 
submitted incomplete medical releases for the RO to obtain 
private records from multiple sources on his behalf.  In a 
December 2006 letter, the RO requested the Veteran to submit 
completed medical release forms, as the previous ones were 
incomplete.  He did not respond with the requested 
information, even after the RO noted this on a supplemental 
statement of the case dated in March 2007.  

In regard to the applications to reopen the psychiatric and 
internal organ pathology claims, under the duty to assist, a 
VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

In regard to the claims of service connection for a blood 
disease due to exposure to toxic chemicals, a heart disorder, 
and HIV, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claims, and further development in this respect is not 
required because there is no record of such disabilities, or 
complaints relative thereto, during service.  Further, there 
is no competent evidence of persistent or recurrent symptoms 
relative to the claimed disabilities from the time of 
service.  In fact, there is no medical evidence of the 
current presence of such disabilities.  In short, the 
evidence does not indicate that the claimed disabilities at 
issue may be associated with service.  Under these 
circumstances, a medical examination or medical opinion is 
not required for the claims under 38 C.F.R. § 3.159(c)(4).

In regard to the claim of service connection for hepatitis C, 
VA attempted to conduct medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim.  The Veteran was advised in a March 2007 letter that 
he would be scheduled for an examination, and he was informed 
of the importance of attending the examination as without it 
his claim may be denied.  Documentation dated in April 2007 
indicates that the Veteran failed to report to his scheduled 
examination, and a statement of the case dated in August 2007 
noted his failure to report and the fact that no "good 
cause" had been provided for his absence.  

The Veteran still has not indicated the reason for his 
failure to appear or to indicate that he was willing to 
report to another examination, if possible.  Under these 
circumstances, the VA has made reasonable efforts to help the 
Veteran to obtain necessary evidence to substantiate his 
claim.  The duty to assist a claimant is not a one-way 
street, and in this case the Veteran has failed to cooperate 
to the full extent in the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  In light of the 
foregoing, and in recognition of the fact that the present 
claim essentially arises out of an initial claim for 
compensation, the Board proceeds to review and decide the 
hepatitis C claim based on the evidence that is of record.  
38 C.F.R. § 3.655.

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claims Regarding a 
Psychiatric Disorder and Chronic Pathology of Internal Organs

Procedural History and Evidence Previously Considered

In a rating decision in September 1994, the RO denied service 
connection for a psychiatric disorder on the basis that there 
was no psychiatric disorder shown in service or within one 
year of discharge from service.  The RO also denied service 
connection for chronic pathology of internal organs on the 
basis that there was no evidence of such during or after 
service.    

In a letter, dated in October 1994 , the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  

The Veteran initiated a timely appeal of the decision in 
October 1995, with the filing of a notice of disagreement, 
and he was issued a statement of the case in December 1995 
(which was remailed in September 1996, to the correct mailing 
address).  However, the Veteran did not perfect his appeal 
with the filing of a substantive appeal.  Thus, the rating 
decision by the RO in September 1994 became final by 
operation of law, except the claims may be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in September 1994 consisted of service treatment 
records, VA hospital records, and private medical treatment 
records.  The evidence is summarized as follows.  In his 
claim, the Veteran indicated that he had a mental condition, 
claimed as depression, and that he had an illness of "all 
internal organs".  He did not describe with particularity 
what internal organ condition he had.  

The service treatment records do not show any treatment or 
diagnosis of a mental disorder or a chronic disability 
involving his internal organs.  He was noted to be 
psychiatrically normal at the time of the enlistment 
examination in January 1980 and at the time of the separation 
examination in April 1983, despite having noted on a medical 
history report in April 1983 that he had depression or 
excessive worry.  

Medical records dated from August 1989 to November 1989, from 
D.B., M.D., indicate that the Veteran was treated for a skin 
condition from exposure to chemicals.  There were no 
diagnoses of any illnesses affecting internal organs.  

VA inpatient records dated in June 1994 show that the Veteran 
was hospitalized for cocaine dependence and psychosis, not 
otherwise specified.  At that time, it was noted that he had 
a long history of depression and paranoia, but that it was 
unclear how much of it was primary (related to underlying 
psychotic disorder or affective disorder) and how much of it 
was related to his substance abuse.  It was noted that he was 
previously hospitalized in 1989 at a county hospital for a 
suicide attempt and that he was followed for the past three 
months by a private psychiatrist.  

Prior to being discharged on an irregular discharge against 
medical advice, it was noted that the Veteran was being 
evaluated for a possible bipolar affective disorder.  

Current Claims to Reopen

As the rating decision in September 1994 by the RO became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claims.  38 U.S.C.A. § 
5108.

In April 2004, the Veteran submitted a statement indicating 
his intent to reopen his claims of service connection for a 
psychiatric disorder, claimed as bipolar, and a disability 
affecting all organs (he was not more specific about such 
disability).  

As the application to reopen the claims of service connection 
was received after August 2001, when 38 C.F.R. § 3.156 was 
amended to its current form, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in September 1994 includes VA records and statements 
of the Veteran.  



Analysis

The Board is without jurisdiction to consider the merits of a 
claim of service connection in the absence of a finding that 
new and material evidence has been presented.  The Board 
therefore must determine whether new and material evidence 
has been received to reopen the previously denied claims.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

Psychiatric Disorder

The additional VA records, dating from September 2004, show a 
diagnosis of polysubstance dependence.  This evidence is not 
new and material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, the medical records documenting a current mental 
disorder, which was previously considered by the RO in its 
rating decision in September 1994.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

To the extent that the Veteran's statements that he had 
bipolar disorder related to service are offered as evidence 
of a nexus between the current psychiatric disorder and 
service, where, as here, there is a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  As the Veteran's statements of a 
nexus between a psychiatric disorder, first documented after 
service, and service are beyond the competence of the Veteran 
and evidence, which is not competent, does not raise a 
reasonable possibility of substantiating the claim, the 
statements are not new and material.  

As the additional evidence is not new and material, the claim 
of service connection for a psychiatric disorder is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Chronic Pathology of Internal Organs

The additional VA records do not show a chronic disease or 
pathology associated with the Veteran's internal organs with 
the exception of hepatitis C possibly affecting the liver, 
which is addressed later in this decision.  As there is no 
additional competent evidence presented, pertaining to the 
claim of service connection for a chronic disease of the 
internal organs, there is no evidence that raises a 
reasonable possibility of substantiating the claim to reopen, 
that is, there is no new and material evidence.  38 C.F.R. 
§ 3.156

To the extent that the Veteran's statement that he has 
dysfunction in all organs, which is attributable to service, 
is offered as evidence of a current disability, internal 
organ dysfunction is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation. 

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis.  For 
this reason, the Board rejects the Veteran's statement as 
competent evidence to reopen the claim. 



For the above reasons, the claim of service connection for 
chronic pathology of internal organs is not reopened.  As the 
claim is not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II. The Remaining Claims of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


Blood Disease Due to Exposure to Toxic Chemicals

The Veteran claims that he has a blood disease as the result 
of exposure to toxic chemicals during service.  In statements 
received in May 2006, he asserted that he was exposed to 
toxic chemicals when he was stationed in West Germany.  He 
indicated that the chemicals were stored in bunkers and 
leaked, and that he was not given any protection.  He said 
that his skin deteriorated to the point of needing a blood 
transfusion.  He indicated that Dr. B performed blood 
transfusions from 1989 to 1991 for a rare disease of the 
blood.  

Service treatment records do not show any complaints, 
treatment, or diagnosis of a blood disease.  Moreover, there 
is no service evidence of the Veteran having undergone a 
blood transfusion.  The Veteran was discharged from service 
in June 1983.  

After service, private medical records dated from August 1989 
to November 1989, from D.B., M.D., indicate that the Veteran 
was treated for a skin condition (porphyria cutanea tarda) 
from exposure to chemicals while working at a car wash.  In a 
review of systems, it was noted that the Veteran did not have 
a chronic illness.  His treatment consisted of withdrawal of 
chemicals and phlebotomy.  The physician noted that the 
Veteran's condition was the result of his occupation.  

VA records, to include inpatient records in June 1994 and 
outpatient records beginning in September 2004, do not show a 
diagnosis of a blood disease.  On a January 2007 outpatient 
record, the Veteran complained of lower extremity pain and 
swelling and reported that he had a history of toxic exposure 
in 1983 when barrels of some chemical spilled on him and 
caused blisters on his arms.  He related that he later saw a 
private physician who treated him with a "complete 
transfusion".  There was no diagnosis of a blood disease.  



As the record now stands, there is no satisfactory proof, on 
any clinical record, that the Veteran had a blood disease 
since service or currently.  In order to establish service 
connection, there must be a disability incurred or aggravated 
during service. Without evidence of a blood disease, there 
can be no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As for the Veteran's statement that he has a blood disease 
that is attributable to exposure to chemicals during service, 
to the extent that the statement is offered as evidence of a 
current disability, a blood disease is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation. 

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis.  For 
this reason, the Board rejects the Veteran's statement as 
competent evidence that he has a blood disease. 

As there is no competent evidence of a blood disease, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Hepatitis C

The Veteran claims that he has hepatitis C which was 
contracted during service.  He filed his claim for service 
connection for hepatitis C in April 2006. 



In a questionnaire, pertaining to risk factors for hepatitis, 
received in May 2006, the Veteran denied having any of the 
listed risk factors, except for shared toothbrushes or razor 
blades in the military, acupuncture with non-sterile needles 
(he said this "could be military"), and blood transfusion 
(he said this occurred in 1989 by Dr. B.).    

The service treatment records do not document hepatitis C 
during service.  Moreover, on a report of medical history 
dated in April 1983, the Veteran denied every having had 
jaundice or hepatitis.  However, as hepatitis C is a viral 
disease that may be asymptomatic at the time of infection, 
service connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.  

After service, VA inpatient records dated in June 1994 show 
that the Veteran was diagnosed with cocaine dependence.  
History included the use of heroin.  Laboratory studies 
completed at that time showed that the Veteran was positive 
for hepatitis C.  VA outpatient records dated from January 
2007 to March 2007 show a diagnosis of hepatitis C.  In 
February 2007, history included needle sharing in the late 
1970s.  

Based on the foregoing, the medical evidence shows that 
hepatitis C was first detected many years after the Veteran's 
separation from service in 1983.  The question presented is 
whether an event in service bears a causal relationship to 
the diagnosis of hepatitis C after service.  Hepatitis C is 
spread primarily by contact with infected blood or blood 
products.  Blood transfusions, unsterilized needles, that 
might be used in applying a tattoo, intravenous drug use, and 
unprotected sexual contact are recognized risk factors for 
hepatitis C.  

As noted previously, the Veteran attributes his hepatitis C 
to the sharing of toothbrushes or razor blades during 
service, and possibly acupuncture with non-sterile needles in 
the military.  Another risk factor he claimed was a blood 
transfusion, but he indicated that this occurred in 1989 by 
Dr. B.  Records in the file from Dr. B, dated from August 
1989 to November 1989, show that the Veteran underwent a 
phlebotomy, not a blood transfusion.  There is no evidence 
that the Veteran underwent a blood transfusion in service.  

As for the claimed sharing of toothbrushes or razor blades, 
this is not substantiated in the record.  And although the 
Veteran is competent to state that he shared a toothbrush or 
razor during service, there is no evidence that the Veteran 
shared a toothbrush or razor that was contaminated with blood 
infected with the hepatitis C virus.  

Stated differently for the sharing of a toothbrush or razor 
to be considered a risk factor there has to be exposure to 
blood infected with hepatitis C, such as, through a cut or 
lesion in the skin.  In this case, there is no evidence of an 
oral lesion or shaving cut and contact with blood of another 
serviceman infected with hepatitis C.  

As the Veteran does not state that he came in contact with 
someone he knew who was infected with hepatitis C, his 
statements are speculative or conjecture, that is, an 
inference based on inconclusive evidence.  Although 
reasonable doubt will be resolved in favor of the claimant, 
reasonable doubt exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  The Veteran's statements of 
exposure to hepatitis C based on a shared toothbrush or razor 
are based on speculation and is not positive evidence, so 
that there is not an approximate balance of positive and 
negative evidence to which the reasonable doubt standard of 
proof applies. 38 C.F.R. § 3.102.

Also hepatitis C is not a condition under case law that has 
been found to be capable of lay observation.  Therefore the 
determination as to the presence of hepatitis C is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

To the extent that the Veteran generally relates hepatitis C 
to service, where as here the determination involves question 
of a medical diagnosis, not capable of lay observation, or of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate that the current hepatitis C is related to 
service. 

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, and as to medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and as there is no competent medical evidence that 
associates hepatitis C with any injury, disease, or event of 
service origin, the preponderance of the evidence is against 
the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Heart Disability 

The Veteran claims that he has heart problems related to 
service.  In a January 2007 statement, he asserted that he 
was being treated for lower extremity circulatory problems 
and that his doctor told him that his problems might be 
related to a failing heart or kidneys due to toxic exposure 
in service.  



The service treatment records do not show any complaint, 
finding, history, treatment, or diagnosis of a heart 
disability.  At the time of a separation physical examination 
in April 1983, the Veteran reported on a medical history 
report that he had pain or pressure in the chest.  He was 
diagnosed with chest wall pain, probably costochondritis.  
The heart was clinically evaluated as normal at that time.  
The Veteran was discharged from service in June 1983.  

After service, private medical records dated in August 1989 
from D.B., M.D., and VA inpatient records in June 1994, did 
not show any heart disorder on physical examinations 
conducted on those occasions.  VA outpatient records dated 
beginning in September 2004 do not reflect any diagnosis or 
treatment for a heart disorder.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the Veteran has a heart disability 
since service or currently.  In order to establish service 
connection, there must be a disability incurred or aggravated 
during service. Without evidence of heart disease, there can 
be no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As for the Veteran's statement that he has a heart 
disability, attributable to exposure to toxic materials 
during service, to the extent that the statement is offered 
as evidence of a current heart disability, a heart disability 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of a heart disability 
therefore is medical in nature, that is, not capable of lay 
observation. 

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis.  For 
this reason, the Board rejects the Veteran's statement as 
competent evidence that he has a heart disability. 

As there is no competent evidence of a heart disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

HIV

The Veteran claims that he has HIV attributable to service.  
The service treatment records do not show any complaint, 
finding, history, treatment, or diagnosis of HIV.  After 
service, private and VA records do not show any diagnosis or 
treatment for HIV.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the Veteran has HIV since service.  
In order to establish service connection, there must be a 
disability incurred or aggravated during service. Without 
competent evidence of HIV, there can be no valid claim of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

As for the Veteran's statement that he has a HIV, 
attributable to service, to the extent that the statement is 
offered as evidence of HIV, HIV is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of HIV therefore is medical in nature, that is, not 
capable of lay observation. 

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis.  For 
this reason, the Board rejects the Veteran's statement as 
competent evidence that he has HIV. 

As there is no competent evidence of HIV, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disorder is not 
reopened, and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for chronic pathology of internal 
organs is not reopened, and the appeal is denied.    

Service connection for a blood disease due to exposure to 
toxic chemicals is denied.  

Service connection for hepatitis C is denied.  

Service connection for heart disease is denied.  

Service connection for human immunodeficiency virus (HIV) is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


